Case 3:18-mj-OO€47-BNU%IO]0ETrl?1t‘é<;T];“-S|YJSTLW? a%e 1 of 1 Page|D 15

 

 

 

 

 

 

 

 

 

 

 

 

NOR HERN DISTRICT OF TEXA
DALLAS DIVISION
JUDGE; DAVID L. HORAN ,. .
DEPUTY CLERK; shakira TOdd 00UR1 REP0R1ER/1APE Nozghwu,Wl'/KQDCH:S
LAW CLERK: USPO/PTSO
INTERPRETER; 00UR1 111\/1E 1137 »‘ l 40
A.M. | 1100 P.M. DATE. November 19, 2018
JMAG. NO. EDIST. CR. NO. 3:18-rnj-OO647-BN *SEALED* USDJ Magistrate Judge David L.
Horan
UNITED STATES OF AMERICA § p :"/. Wl cl H AUSA
§
v. § [l
§ mm 11501/01 LF) m
TERRANCE LYMONE LUKE (1) § COUNSEL FOR DEFF&\I)DANTS APPT - (A), Retd ~ (R), FPD - (F)

/
M 1N111AL APPEARANCE l:\lDENTITY EBOND HEAMNG EPRELIMINARY HEARING
m DETENTION HEARING ECOUNSEL DETERMINATION HEARING EREMOVAL HEARING EEXTRADITlON HEARING
m EARING CONTINUED 0N CASE N0. EOTHER DISTRICT EDIVISION
DATE 0F FEDERAL ARREST/CUSTODY; 11/19/2018 ESURRENDER
§}<ULE 5/32 EAPPEARED 0N WRIT
m/12131=1 FIRST APPEARANCE. DEFT ADVISED 0F RIGHTS/CHARGES EPROBATION/SUPERVISED RELEASE v10LA10R
DEFT FIRST APPEARANCE WITH COUNSEL.
\:1 DEFT EMW (MATERIAL WITNESS) APPEARED \:1W11H 1:1W11H0U1 COUNSEL
§)<EQUESTS APPOINTED COUNSEL.
F NANCIAL AFFIDAVIT EXECUTED.
ORDER APPOlNTING FEDERAL PUBLIC DEFENDER.
m PRIVATE COUNSEL APPOINTED _
E DEFT HAS RETAINED c UNSEL13@,` o

. . ’1 41 r\
EARRAIGNMENT SE1 DETENTION HEARlNG SET ll 1300/1901 g M' l VWL IOEJFUF€/ Jud€|]@ KM;H’I€V`JWD{

 

 

 

 

 

 

E PRELIMINARY HEARlNG sET EBOND HEA G SET

51 COUNSEL DETERMlNATION HEARING SET U-S- 1513 T RICT COURT

El IDEN111Y/REM0VAL HEARING SET NORTHERN DI 31 RICT OF TEXAS

m BOND EJSET EREDUCED 10 $ ECASH [l sURETY 1:110C - RD _1>1Y EMW

13 0 BoND sET A1 THIS 11ME, __ DAY DE1EN110N ORDER 10 BE E N1ERE1
0RDER 0F 1EMP0RARY DETENTION/COMMITMENT PENDlNG HEA1 uNG EI\ 1151?11?0111 19 2018

111 ORDER 0F DETENTION PENDING 1RIAL ENTERED.

m DEFT ADVISED 0F CONDITIONS 0F RELEASE.

E OND EXECUTED EDEFT EMW RELEASED ESTATE AUTHORITI;S ChEIRK, U.S. DISTRICT C()URT
DEFT EMW REMANDED 10 CUSTODY. By

m DEFT ORDERED REMOVED 10 ORIGINATING DISTRICT. )"P“‘>’

E WAIVER 0F EPRELIMINARY HEARING l:lRULE 5/32 HEARING EDETENTION HEARING

m COURT FINDS PROBABLE CAUSE EID EPC.

E DEFT FAILED 10 APPEAR. ORAL ORDER FOR ISSUANCE 0F BENCH WARRANT.

13 GOVERNMENT 10 N011FY FOREIGN CONSULAR.

El REMARKS;

 

 

 

 

 

 

 

